Wentworth's Location was organized by electing officers, and it has raised money by taxation to be expended on highways and for other purposes. This renders the act of 1875 inapplicable to it, and it is therefore exonerated from the payment of the tax assessed under the provisions of that act. If it were otherwise, the Location would be subject to double taxation. It is not necessary to decide whether the act of 1875 is constitutional, for, whether it is or is not, it is not applicable to this Location.
Case discharged.
SMITH, J., did not sit: the others concurred.